Title: To James Madison from John P. Van Ness and Richard Bland Lee, 25 March 1816
From: Van Ness, John P.,Lee, Richard Bland
To: Madison, James


                    
                        
                            Office of the Commissioners of thePublic Buildings Washington
                            
                            March 25. 1816
                        
                        Sir,
                    
                    We lately forwarded to you executed in duplicate a Contract with the Bank of Washington for an additional loan of thirty seven thousand five hundred dollars, and now inclose a similar contract executed in the same

manner for another sum of thirty seven thousand five hundred dollars with the Union Bank of Georgetown—which contracts when they shall receive the approbation of the President of the U. States will complete the loan authorised by the Act of Congress for repairing or rebuilding the public buildings in the City of Washington. We remain with very great consideration, Sir, yr most obt Servants
                    
                        
                            John P. Van NessRichard Bland Lee
                        
                    
                